DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Magnus U.S. Patent 9,961,743 B2 in view of Jan et al., U.S. Patent Application Publication 2020/0373243 A1.
Magnus discloses a chip package structure substantially as claimed.  See FIGS. 1-10, where Magnus would suggest the following limitations.

    PNG
    media_image1.png
    174
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    540
    media_image2.png
    Greyscale


Pertaining to claim 1, Magnus would suggest a chip package structure, comprising an encapsulating layer 226, a redistribution layer 644, a soldering pad group 214, and a plurality of bare chips 204,206,208, wherein:
a plurality of connecting posts is formed on a side of the plurality of bare chips; the encapsulating layer 226 covers the plurality of bare chips and the plurality of connecting posts, and exposes a side of the plurality of connecting posts away from the plurality of bare chips;
the redistribution layer 644 is disposed on the side of the plurality of connecting posts away from the plurality of bare chips.  However, Magnus is silent with respect to the redistribution layer including a first redistribution wire, a second redistribution wire, and a third redistribution wire;
of the plurality of connecting posts;
the soldering pad group is disposed on a side of the redistribution layer away from the encapsulating layer, and includes an input soldering pad and an output soldering pad; and
the input soldering pad is electrically connected to the first redistribution wire, and the output soldering pad is electrically connected to the second redistribution wire; or the input soldering pad is electrically connected to the second redistribution wire, and the output soldering pad is electrically connected to the first redistribution wire.  Jang would suggest the redistribution layer including a first redistribution wire 112, a second redistribution wire 122, and a third redistribution wire 132;
of the plurality of connecting posts;
the soldering pad group is disposed on a side of the redistribution layer away from the encapsulating layer, and includes an input soldering pad and an output soldering pad; and
the input soldering pad is electrically connected to the first redistribution wire, and the output soldering pad is electrically connected to the second redistribution wire; or the input soldering pad is electrically connected to the second redistribution wire, and the output soldering pad is electrically connected to the first redistribution wire. In view of Jang, it would have been obvious prior to the effective date of the instant Application to provide a second distribution layer and a third distribution layer so as to create a stress buffer for wafer level packaging in the Magnus semiconductor package structure. 

Pertaining to claim 2, Magnus in view of Jang would suggest the structure according to claim 1, wherein:
the soldering pad group further includes connecting soldering pads electrically connected to the redistribution layer;
the chip package structure further includes at least one electronic device;
the at least one electronic device includes a device body and a plurality of pins; and
the plurality of pins is electrically connected to the connecting soldering pads (see Magnus column 2, lines 15-32).


Pertaining to claim 5, Magnus in view of Jang would suggest the structure according to claim 2, wherein:
the plurality of pins is electrically connected to the connecting soldering pads through solders.

Pertaining to claim 6, Magnus in view of Jang would suggest the structure according to claim 2, wherein:
the at least one electronic device is any one of a resistor, a capacitor, an inductor, and a
diode 206 of Magnus.

Pertaining to claim 7, Magnus in view of Jang would suggest the structure according to claim 1, further including a protective layer 540; wherein:
the protective layer is disposed on the side of the encapsulating layer away from the redistribution layer and on a side of the plurality of bare chips away from the redistribution layer.

Pertaining to claim 8, Magnus in view of Jang would suggest the structure according to claim 7, further including a flexible substrate on a side of the protective layer away from the redistribution layer (see column 3 of Magnus, line 22 for “flexibility”).

Pertaining to claim 9, Magnus in view of Jang would suggest the structure according to claim 1, wherein:
the plurality of bare chips includes at least one first bare chips and at least one second bare chip;
along the direction perpendicular to a plane of the plurality of bare chips, a height dl of the at least one first bare chip is different from a height d2 of the at least one second bare chip;
the plurality of connecting posts includes first connecting posts on a side of the at least one first bare chips and second connecting posts on a side of the at least one second bare chip; and
a side surface of the first connecting posts close to the redistribution layer is flush with a side surface of the second connecting posts close to the redistribution layer.  For instance, Magnus teaches passive devices  206 for example, capacitor, resistor or inductor (see column 2, line 35), which would have a different foot print as compared to components 204/208, i.e., integrated circuit dies, field-programmable gate arrays (see column 2, line 22).

Pertaining to claim 10, Magnus in view of Jang would suggest the structure according to claim 9, wherein:
along the direction perpendicular to a plane of the plurality of bare chips, a height of the first connecting posts is same as a height of the second connecting posts.  Because Magnus teaches different active and passive components which have different geometries and volume thickness as well as a SiP (System in a Package) it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to recognize that a SiP (System in a Package) would obviously have electronic components connected to each other, even if those components have different footprints.

Objections
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D COLEMAN whose telephone number is (571)272-1856.  The examiner can normally be reached on M-F Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William Coleman/Primary Examiner, Art Unit 2895